DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

2.	Claims 1-20 are pending.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	Applicant’s Drawings filed on May 21, 2020 are acceptable.

Specification - Abstract
5.	The abstract of the disclosure is objected to because it is not completely reflective of the claim language.  From line 1, it is suggested the phrase “One variation of a” should be deleted and replaced with “A” for clarity.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
6.	Claims 1-20 are objected to because of the following informalities:  All of the “solid” and “hollow” bullet points that appear throughout the claims must be deleted.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims1 and 17, line 5 of each, the phrase “a segment of an inventory structure” is not clear as to its meaning.  Though the phrase is repeatedly used throughout the descriptive portion of the specification, it is not clear what its meaning is.  Also, this phrase is not clear in juxtaposition with the drawing figures.  Clarification is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
10.	Claims 1-20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al., US 2019/0236530.
Cantrell discloses, e.g. Figs. 1-4 and related text, a stock keeping inventory monitoring system/method, e.g. 10, comprising cameras, e.g. 11, 13, that retrieve a geometric field of view, a set of slots, e.g. 16, products, 14A, 14B, that are in an inventory structure, e.g. placed upon shelving, and determining a delta variance that may be deemed a constellation of a feature for products displaced from the shelving after visually reviewing the boundary images produced by the cameras. 
Cantrell does not specifically disclose the terms a segment of inventory, a slot, planogram, constellation of features, realogram or volumetric imaging boundary.  However, these terms, as disclosed by Applicant, do not obviate nor define over the disclosure of Cantrell, as each is of such broad scope and content that it is deemed Cantrell possesses such.  Similarly, the terms used from claims 2-20, are inherently contained in the disclosure of Cantrell.  Thus, to have substituted these terms in place of the terms used by Cantrell would have been obvious to one of ordinary skill in the art.  The motivation for having done such would be to maximize the total interactions of the system of Cantrell in order to track various conditions of products placed or removed from the shelving in order to keep track of inventory.

11.	Further pertinent references of interest are noted on the attached PTO-892.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is

571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789